Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Power of Attorney/ Contact Information

The Examiner previously noted in the parent patent application 16/007,212 that there is neither a power of attorney, nor contact information of record.  Applicant has still not filed a power of attorney, nor provided contact information in the instant application as well.

The Examiner invites Applicant to review the following sections of the MPEP, which provide inter alia that an “applicant who is a juristic entity must be represented by a patent practitioner”, or in the alternative, may represent itself pro se subject to complying with the following provisions.  The Examiner further invites Applicant to explicitly state so for the record, if he is representing himself pro se.

401    U.S. Patent and Trademark Office Cannot Aid in Selection of Patent Practitioner [R-11.2013]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An applicant who is a juristic entity must be represented by a patent practitioner. An applicant for patent, other than a juristic entity (e.g., organizational assignee), may file and prosecute his or her own application, and thus act as his or her own representative (pro se) before the Office. See 37 CFR 1.31. In presenting (whether by signing, filing, submitting, or later advocating) papers to the Office, a pro se applicant is making the certifications under 37 CFR 11.18(b), and may be subject to sanctions under 37 CFR 11.18(c)  for violations of 37 CFR 11.18(b)(2). See 37 CFR 1.4(d)(4). See also MPEP §§ 402.03 and 410. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If patentable subject matter appears to be disclosed in a pro se application and it is apparent that the applicant is unfamiliar with the proper preparation and prosecution of patent applications, the examiner may suggest to the applicant that it may be desirable to employ a registered patent attorney or agent. It is suggested that form paragraph 4.10 be incorporated in an Office action if the use of an attorney or agent is considered desirable and if patentable subject matter exists in the application. 

11.18    Signature and certificate for correspondence filed in the Office.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) For all documents filed in the Office in patent, trademark, and other non-patent matters, and all documents filed with a hearing officer in a disciplinary proceeding, except for correspondence that is required to be signed by the applicant or party, each piece of correspondence filed by a practitioner in the Office must bear a signature, personally signed or inserted by such practitioner, in compliance with § 1.4(d)  or § 2.193(a) of this chapter. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) By presenting to the Office or hearing officer in a disciplinary proceeding (whether by signing, filing, submitting, or later advocating) any paper, the party presenting such paper, whether a practitioner or non-practitioner, is certifying that— 
(1) All statements made therein of the party’s own knowledge are true, all statements made therein on information and belief are believed to be true, and all statements made therein are made with the knowledge that whoever, in any matter within the jurisdiction of the Office, knowingly and willfully falsifies, conceals, or covers up by any trick, scheme, or device a material fact, or knowingly and willfully makes any false, fictitious, or fraudulent statements or representations, or knowingly and willfully makes or uses any false writing or document knowing the same to contain any false, fictitious, or fraudulent statement or entry, shall be subject to the penalties set forth under 18 U.S.C. 1001  and any other applicable criminal statute, and violations of the provisions of this section may jeopardize the probative value of the paper; and 
(2) To the best of the party’s knowledge, information and belief, formed after an inquiry reasonable under the circumstances, 
(i) The paper is not being presented for any improper purpose, such as to harass someone or to cause unnecessary delay or needless increase in the cost of any proceeding before the Office; 
(ii) The other legal contentions therein are warranted by existing law or by a nonfrivolous argument for the extension, modification, or reversal of existing law or the establishment of new law; 
(iii) The allegations and other factual contentions have evidentiary support or, if specifically so identified, are likely to have evidentiary support after a reasonable opportunity for further investigation or discovery; and 
(iv) The denials of factual contentions are warranted on the evidence, or if specifically so identified, are reasonably based on a lack of information or belief. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) Violations of any of paragraphs (b)(2)(i) through (iv) of this section are, after notice and reasonable opportunity to respond, subject to such sanctions or actions as deemed appropriate by the USPTO Director, which may include, but are not limited to, any combination of— 
(1) Striking the offending paper; 
(2) Referring a practitioner’s conduct to the Director of Enrollment and Discipline for appropriate action; 
(3) Precluding a party or practitioner from submitting a paper, or presenting or contesting an issue; 
(4) Affecting the weight given to the offending paper; or 
(5) Terminating the proceedings in the Office. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) Any practitioner violating the provisions of this section may also be subject to disciplinary action. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

[Added, 73 FR 47650, Aug. 14, 2008, effective Sept. 15, 2008; para. (a) revised, 78 FR 62368, Oct. 21, 2013, effective Dec. 18, 2013]


Form paragraph 4.10
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon 
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “[a] method of modifying the gut microbial diversity”, and it also recites the limitation “to bring about change in the gut microbial diversity”.  The second limitation is either redundant, or it is unclear how it differs from the first limitation, and why inconsistent claim terms are used.
Claim 2 recites the limitation "the phylum of gut microbiota" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites an improper Markush language.  In the interest of compact prosecution, the Examiner understands the claim to recite instead “selected from the group consisting of”.
Claim 3 recites the limitation "Firmicutes/Bacteroidetes ratio" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the genus of the gut microbiota" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections

Claims 1-8 are objected to because of the following informalities.  
Claim 1 recite “step” in the singular, and “a composition” in the singular, but “effective amounts” in the plural.  Applicant can correct this by reciting either “an effective amount” as to “of a composition”, or move “effective amounts” after the term “of a composition” and with reference to the active ingredients.
Claim 1 recites “step”, and not “a step”.
Claim 1 recites “in mammals”/ “said mammals”, instead of “a mammal”, and “to said mammal
Claim 2 is objected for improperly italicizing the word “and” in line 3.
Claim 5 is objected for improperly italicizing the word “and” in line 11.
Claims 3-6 recites the limitation “as mentioned in claim [x]”.  In the interest of compact prosecution, the Examiner understands this as “as claimed in claim [x]”.
Claim 7 incorrectly spells “crohn’s disease” with a small c, and “Celiac disease” with a capital c.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed.  Vas-Cath at 1117.  
A review of the language of the claims indicates that these claims recite a generic genus, which is directed to modifying the entire microbial diversity found in the mammalian gut.  Dependent and narrower claim 2 is directed to the method of claim 1, and recites a phylum of gut microbiota.
The microbiome definition in biology refers to the microorganisms and their genes whereas the microbiota only refers to the microbes themselves.  The gut microbiota definition refers to the microorganisms found in a specific environment by type. This includes bacteria, fungi, viruses, protozoa, and archaea, and the diversity of the microbiota will vary from person to person. (Source: What’s The Difference Between Microbiome And Microbiota?, available at https://atlasbiomed.com/blog/whats-the-difference-between-microbiome-and-microbiota/, 14 January 2021)
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the claimed microbiota.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Applicants provide no description of modifying the claimed entire gut microbial diversity in mammals.  While there is some limited description of modifying only some bacteria in mice, not mammals, there is no description of modifying any fungi, viruses, protozoa, and archaea, which are also a part of the gut microbiome.  Further, there is written description of modifying only some limited species of bacteria.  [Para155, Fig. 18).
Further, Applicant’s specification only provides examples, which some connection between gut bacteria and obesity and therapeutic management of obesity.  However, the specification provides no examples whatsoever, as therapeutic management of cardiovascular complications, IBD, Crohn’s disease, celiac disease, metabolic syndrome, liver diseases and neurological disorders.
Thus, one having ordinary skill in the art would not recognize structural or functional features common to the members of the genus, which are correlated to desired activity. 
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed. Vas-Cath at 1116.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent No. 7,063,861 to Majeed et al. (“Majeed”), as further evidenced by Reagan-Shaw et al., Dose translation from animal to human studies revisited, the FASEB Journal, Vol. 22, March 2007, 659-661 (“Reagan-Shaw”). 
Claim interpretation
The Examiner incorporates by reference her interpretation of Applicant’s claims from the 35 U.S.C. 112(b) rejections and objections above.
Rejection
Majeed teaches administration of a composition comprising an effective amount of garcinol (spefically, a fat catabolizing amount of 25 mg administered to overweight female volunteers three times a day, i.e. 75 mg daily) in a method for increasing fat catabolism in a subject in need of such effect (animals, preferably human), e.g. for therapeutic management of obesity (see claims 1, 11, 14, col. 7, lines 28-30, Abstract).  The composition is further formulated with hydroxycitric acid, and may further comprise anthocyanin. (claims 1, 2).  In Example 3, capsules for oral administration were given to human participants in clinical studies. (col. 9, ll. 1-38).
	Applicant’s claims do not specifically recite what this effective amount is.  Applicant’s specification at Table 2, shows administering garcinol at 5 mg/kg, 10 mg/kg, 20 mg/kg and 40 mg/kg.  Reagan-Shaw discloses how to translate doses from animals (to include mice) to humans, and these doses correspond in a human to 0.405 mg/kg, 0.81 mg/kg, 1.62 mg/kg and 3.24 mg/kg.  For a 70 kg human, this translates to 28.3 mg, 56.7 mg, 113 mg, and 227 mg, respectively, which discloses an overlapping dose range with Applicant’s claims as to an effective amount.  
Since a composition with an effective amount of the same compound is administered in a mammal, it will have the same effect of modifying gut microbial diversity, to include of the specific phylum genus, and species, as claimed by Applicant.
Applicant’s claims recite garcinol alone, or in combination with forskolin.  This accordingly meets the limitation of garcinol alone, and does not require a further search for/addressing forskolin.1

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 5 and 6 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
    	In regards to determining patent eligible subject matter for claims involving a judicial exception, the following factors are employed:
Factors that weigh toward eligibility (significantly different):
a) Claim is a product claim reciting something that initially appears to be a natural       
product, but after analysis is determined to be non-naturally occurring and markedly different in structure from naturally occurring products.

b) Claim recites elements/steps in addition to the judicial exception(s) that impose meaningful limits on claim scope, i.e., the elements/steps narrow the scope of the claim so that others are not substantially foreclosed from using the judicial exception(s).

c) Claim recites elements/steps in addition to the judicial exception(s) that relate to the judicial exception in a significant way, i.e., the elements/steps are more than nominally, insignificantly, or tangentially related to the judicial exception(s).

d) Claim recites elements/steps in addition to the judicial exception(s) that do more than describe the judicial exception(s) with general instructions to apply or use the judicial exception(s).

e) Claim recites elements/steps in addition to the judicial exception(s) that include a particular machine or transformation of a particular article, where the particular machine/transformation implements one or more judicial exception(s) or integrates the judicial exception(s) into a particular practical application. (See MPEP 2106(II)(B)(1) for an explanation of the machine or transformation factors).

f) Claim recites one or more elements/steps in addition to the judicial exception(s) that add a feature that is more than well-understood, purely conventional or routine in the relevant field.

Factors that weigh against eligibility (not significantly different):
g) Claim is a product claim reciting something that appears to be a natural product that is not markedly different in structure from naturally occurring products.

h) Claim recites elements/steps in addition to the judicial exception(s) at a high level of generality such that substantially all practical applications of the judicial exception(s) are covered.

i) Claim recites elements/steps in addition to the judicial exception(s) that must be used/taken by others to apply the judicial exception(s).

j) Claim recites elements/steps in addition to the judicial exception(s) that are well-
understood, purely conventional or routine in the relevant field.

k) Claim recites elements/steps in addition to the judicial exception(s) that are insignificant extra-solution activity, e.g., are merely appended to the judicial exception(s).

l) Claim recites elements/steps in addition to the judicial exception(s) that amount to nothing more than a mere field of use.
	
	Applicant’s claims are drawn to a method of modifying the gut microbial diversity in mammals, comprising step of administering effective amounts of a composition comprising garcinol, individually or in combination with forskolin, to said mammals, to bring about change in the gut microbial diversity.  The garcinol can be isolated from natural sources, namely Garcinia sp. fruit rind, Garcinia indica, Garcinia cambogia, Garcinia cola seeds etc. Garcinol is a natural product found in Garcinia species. Garcinol used in the claims is not markedly different from naturally occurring garcinol. Thus the claims involve judicial exception. The relationship of modifying the gut microbial diversity in mammals on administration of garcinol is a naturally occurring correlation.  Garcinol used in the claims is not markedly different from naturally occurring garcinol. Thus the claims involve judicial exception. The relationship of modifying the gut microbial diversity in mammals on administration of garcinol is a naturally occurring correlation. 
	Per Applicant’s specification, “[f]orskolin, a diterpene, is the main ingredient extracted from the roots of Coleus forskohlii (Kamohara, S. (2016). An evidence-based review: Anti-obesity effects of Coleus forskohlii. Personalized Medicine Universe, 5, 16-20.).”  Forskolin is not a required element of the claim.  Forskolin used in the claims is not markedly different from naturally occurring forskolin. Thus the claims involve judicial exception. The relationship of modifying the gut microbial diversity in mammals on administration of forskolin is a naturally occurring correlation. 
In regards to the factors weighing toward eligibility, factor a) is not relevant because the claims are process claims. Factors b)-d) and f) are not satisfied because the additional step of administering the judicial exception to to bring about change in the gut microbial diversity is not considered to impose meaningful limits on the claim scope because all individuals have gut microbial diversity.  Therefore, the individuals treated in the claims are not limited to any particular individuals. Thus, the administration step is encompassed by administration of garcinol (alone or in combination with forskolin) and does nothing more than add an administration feature which is routine in the art. Factor e) is not satisfied because the claims do not involve a machine or transformation.
In regards to the factors weighing against eligibility, factor g) is not relevant because the claims are process claims. Factors h)-l) are satisfied because the claims recite elements at a high level of generality and the step of administering the judicial exceptions to an individual is a highly general step that covers substantially all practical applications of the judicial exception because all individuals have gut microbial diversity. There is correlation between gut microbial diversity and therapeutic management of the diseases of claim 7. The administration step is a step that would be taken by others in any application of the judicial expectation because the patient pool is not limited in any meaningful way. The step of administering the judicial exception of garcinol is routine in the art as demonstrated by the prior art such as Yamaguchi et al. (US 5,972,357, example 5), Majeed et al. (US 20060198906, example 1). 
For the reasons described above, the claimed method with a composition of garcinol and/or forskolin are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed method itself. Therefore, the claims do not recite something significantly more than a judicial exception, and are thus deemed patent ineligible subject matter.  The specific formulations of claim 8 further do not add significantly more, to include because gummies and chewables are formulations with naturally occurring ingredients.
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and the judicial exceptions. Therefore, the claimed invention is not considered to be patent eligible subject matter.


Other relevant art

The Examiner also notes for the record the following cumulative prior art:
-US patent No. 8,329,743 to Majeed et al. (“Majeed 2”)
Majeed 2 teaches administration of method of inhibiting adipogenesis and treating obesity comprising administering an effective amount of a composition comprising garcinol to a human subject (see claims 1, 4 and 12-14).  

-US 2009/0062231 to O’Mara et al. (“O’Mara”)
1. An appetite suppressant composition, comprising: alginate; hydroxycitric acid; and a hydroxycitric acid bioavailability increasing component. 
2. The composition of claim 1 wherein the hydroxycitric acid bioavailability increasing component is garcinol. 
[0040] In one embodiment of the present invention, the appetite suppressant composition can include at least about 25 mg garcinol. 
[0097] One form of the invention also relates to a method of suppressing appetite. One form of the method of suppressing appetite includes administering the appetite suppressant composition described above. The method also includes administering an appetite suppressant composition comprising alginate, hydroxycitric acid, and garcinol, and the alginate forming a gel in the stomach of the human creating an immediate and sustained feeling of satiety.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Should Applicant make forskolin a required element of the claims, the Examiner expressly reserve the right to modify the rejection accordingly, to include, for instance with WO 98/37883 A1 to Majeed et al. (“Majeed”), which disclose a method of treating obesity with a composition comprising an effective amount of foreskolin.